Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 14, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149270 & (11)(12)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOHN KRUSAC, Personal Representative of the                                                              David F. Viviano,
  ESTATE OF DOROTHY KRUSAC,                                                                                            Justices
            Plaintiff-Appellee,
  v                                                                  SC: 149270
                                                                     COA: 321719
                                                                     Saginaw CC: 12-015433-NH
  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions for immediate consideration and for stay of
  trial court proceedings are GRANTED. The application for leave to appeal the May 12,
  2014 order of the Court of Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 14, 2014
         t0514
                                                                                Clerk